Citation Nr: 1419976	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-19 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for numbness and weakness of the left hand disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for erectile dysfunction (ED) as secondary to service-connected diabetes mellitus (DM) as well as medications taken for service-connected disabilities, including DM and post-traumatic stress disorder (PTSD).

3.  Entitlement to specially adapted housing.

4.  Entitlement to a special home adaption grant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2013, the Veteran testified before the undersigned from the RO via video conference.  

The RO apparently has reopened the claim of service connection for left hand disability, but denied on the merits.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to specially adapted housing and entitlement to a special home adaption grant are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In March 1996, the Board denied service connection for left hand numbness.

2.  Evidence submitted since the Board's March 1996 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.

3.  A left hand disability, diagnosed as degenerative changes of the left hand with decreased sensitivity and range of motion in the left index finger and thumb, is attributable to inservice left hand injury.

4.  The Veteran's ED is etiologically related to his medications for service-connected PTSD.


CONCLUSIONS OF LAW

1.  The March 1996 Board decision which denied service connection for left hand numbness is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2012).

2.  New and material evidence has been received since the Board's March 1996 decision; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2021); 38 C.F.R. § 3.156 (2013).

3.  A left hand disability, diagnosed as degenerative changes of the left hand with decreased sensitivity and range of motion in the left index finger and thumb was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).

4.  ED is proximately due to or the result of medications taken for service-connected PTSD.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.310(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's service connection claims are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Left Hand

In March 1996, the Board denied service connection for numbness of the left hand on the basis that the left hand numbness was not secondary to service-connected left lower extremity amputation.  This decision is final.  38 U.S.C.A. § 7104(b).  Thereafter, in November 1996 and April 1997, the RO denied numbness/peripheral neuropathy of the left upper extremity including the elbow.  However, the hand was not included in these adjudications.  Thus, the Board's March 1996 decision remains the last final decision on this issue of record.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Although in the previous denial, the Board did not consider whether service connection was warranted on a direct basis, separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).

Additional evidence pertaining to direct service connection including lay testimony from the Veteran and a new diagnosis has been received.  New and material evidence has been received since the Board's March 1996 decision; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of cases, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran stepped on an explosive mine booby trap in Vietnam.  He suffered extensive injuries to his left lower extremity which was amputated below the knee.  In addition, he also suffered a laceration wound to the left hand.  Pictures from service show that the left palm and thumb were bandaged and that the wound healed without neurovascular deficit.  A January 1972 post-service examination revealed that the Veteran had a curved laceration wound in the palm area and at the base of the thumb.  In a February 1972 rating decision, service connection was established for the residual scar.  

Currently, the Veteran maintains that he also has residual numbing and weakness, including a weak grip, of the left hand due to the inservice injury.  Recent VA outpatient records document the Veteran's complaints and also note his history of the prior injury.  In July 2011, the Veteran was afforded a VA examination which yielded a diagnosis of mild degenerative changes of the left hand with mild decreased sensitivity and range of motion in the left index finger and thumb.  The examiner opined that the current diagnosis was less likely than not due to the "service-connected" condition, presumably the scar, but the examiner also stated that there was a 40 year period between the combat injury and current symptoms, so there was no nexus to the injury sustained during military service.  

The Board notes that the VA examiner did not address the Veteran's statements that he has had left hand symptoms since service.  He indicated that he had left hand pain, but because he was on pain killers for his left leg amputation, the pain in his hand was relieved.  The documentary records including a prior January 1996 hearing transcript also noted that the Veteran reported having numbness since at least 1980.  There were overlapping complaints with regard to left elbow and upper arm numbness.  In 1996, a diagnosis of mid left retrocubital ulnar nerve neuropathy was made and a VA examiner opined that it was not related to the inservice injury, noting that the left upper arm and shoulder nerve trunks currently affected were not reasonably associated with the hand trauma.  However, the Veteran currently has a different diagnosis specific to his hand.  

Given the nature of the original injury and its location combined with the current diagnosis and the affected areas as well as the lack of any intercurrent left hand injury despite voluminous medical records spanning decades, the Board finds that the Veteran has provided competent and credible testimony of symptoms associated with that injury since service.  Moreover, his description of his injury and residuals thereof is consistent with his military service, particularly service generally in combat zones.  38 U.S.C.A. § 1154.  In light of the foregoing and affording all reasonable doubt, service connection for degenerative changes of the left hand with decreased sensitivity and range of motion in the left index finger and thumb, is warranted.

ED

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) competent evidence of a current disability; (2) a service-connected disability; and (3) competent evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995); Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  

In this case, two VA examiners opined in April 2011 and November 2011 that the Veteran's ED is etiologically related to his DM.  In addition, the November 2011 examiner also stated that there is a nexus to his medications for his service-connected disabilities.  A contrasting opinion was rendered by a VA examiner in July 2011, who indicated that the Veteran's ED preceded his DM and was related to medications from nonservice-connected conditions as well as other nonservice-related factors.  

The Board finds all the opinions competent, but notes that the July 2011 examiner did not consider the Veteran's medications (several are listed) for the service-connected PTSD.  Thus, while there is a conflict over whether DM played a role in the development of ED, the Board finds that it has been established that the Veteran's medications for his service-connected PTSD did play an etiological role.  Accordingly, secondary service connection for DM is warranted.  


ORDER

Service connection for degenerative changes of the left hand with decreased sensitivity and range of motion in the left index finger and thumb, is granted. 

Secondary service connection for ED is granted.  


REMAND

Housing

Under the applicable criteria, eligibility for assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may be granted if a Veteran is entitled to VA compensation for permanent and total disability due to:

(1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 

(2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, 

(3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;  or,

(4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, 

5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or 

(6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 

38 C.F.R. § 3.809 (2013).

The Veteran contends that he meets criterion (3) because he has loss of use of the left lower extremity and he also has residuals of organic disease or injury, DM as well as traumatic brain injury (TBI).  He indicates that he does not have the balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  He testified that he has loss of balance from the TBI (currently rated as headaches).  The evidence shows that the Veteran's ambulation issues have worsened and that he is having significant problems with his prosthesis.  However, it is unclear if he has "residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair" nor has he been examined for this assessment.  Accordingly, a current examination should be afforded to the Veteran.

The case is REMANDED for the following action:

1.  Contact the Veteran and determine if he has received VA treatment and then update the Veteran's current VA medical records by associating them with the record.  

2.  Schedule the Veteran for a VA examination.  The examiner should review the record prior to examination.  The examiner should indicate if the Veteran has residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The examiner should address the Veteran's DM, his TBI, and his medications in this assessment.  Any opinions expressed by the examiner must be accompanied by a complete rationale.  

3.  The RO/AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


